TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00843-CR




Christopher Daniel Guerra, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 05-4787-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
On December 30, 2005, after notice of appeal was filed, the trial court granted
appellant Christopher Daniel Guerra’s motion for new trial.  The appeal is dismissed.
 
 
                                                ___________________________________________
                                                Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 26, 2006
Do Not Publish